         

EXHIBIT 10.5
HURON CONSULTING GROUP INC.
EXECUTIVE OFFICERS’ COMPENSATION FOR 2011(1)
SUMMARY SHEET

                              Name   Position   Year     Base Salary     Bonus
(2)    
James H. Roth
  President and Chief Executive Officer     2011     $ 800,000     $ 880,000    
James K. Rojas
  Executive Vice President, Chief Operating Officer, Chief Financial Officer and
Treasurer     2011     $ 550,000     $ 440,000    
Diane E. Ratekin
  Executive Vice President and General Counsel     2011     $ 325,000     $
162,500    

 

(1)   Excludes restricted stock and stock option awards which were previously
disclosed in the Company’s Report on Form 8-K filed on March 17, 2011.   (2)  
Bonuses shown are targets in a 162(m) compliant performance plan. Actual amounts
earned and paid may be greater or smaller than the amounts indicated.

 